Proceeding pursuant to CPLR article 78 to review a determination of the Deputy Chief Administrative Judge, dated December 14, 2001, which adopted the recommendation of a judicial hearing officer, made after a hearing, finding the petitioner guilty of certain disciplinary charges and terminating him from his employment as a data entry clerk.
Adjudged that the determination is confirmed, the petition is denied, and the proceeding is dismissed on the merits, without costs or disbursements.
There is substantial evidence in the hearing record to support the finding that the petitioner committed acts of misconduct, including excessive late arrivals to work, failure to perform his duties as a data entry clerk in a competent manner, and possession of marijuana (see 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176 [1978]; Miller v Sise, 120 AD2d 653 [1986]). Further, given the fact that the petitioner received many written and oral warnings, including informal counseling sessions, the dismissal of the petitioner from his employment was not disproportionate to his misconduct (see Matter of Pell v Board of Educ., 34 NY2d 222, 232-235 [1974]; Matter of Hussey v Incorporated Vil. of Farmingdale, 251 AD2d 579, 580 [1998]). In addition, there is nothing to reasonably suggest that the disciplinary proceeding was motivated by bias (see Matter of Rothenberg v New York State Div. of Hous. & Community Renewal, 237 AD2d 447, 448 [1997]).
*446The petitioner’s remaining contentions are without merit. Altman, J.P., Florio, Luciano and Rivera, JJ., concur.